RESOLUCIÓN
Atendida la Moción Informativa presentada por la Leda. Lourdes I. Quintana Lloréns, directora de la Oficina de Inspección de Notarías, así como el informe que la acom-paña relacionado con la obra notarial del Ledo. Manuel A. Santiago Tirado, del cual surge que éste subsanó de forma diligente y responsable las deficiencias señaladas, se auto-riza la reinstalación del Ledo. Manuel A. Santiago Tirado al ejercicio de la notaría.
*635Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo